Bloodworth, J.
1. The court did not err in admitting evidence as complained of in the 4th ground of the motion for a new trial.
2. There was ample evidence to authorize the charge of the court on voluntary manslaughter. See Weldon v. State, 21 Ga App. 330 (1h) (94 S. E. 326), and cases cited.
3. Tne instructions on voluntary manslaughter, set out in the motion for a new trial, are not subject to the exceptions taken, when read in connection with the remainder of the charge of the court.
4. “In charging section 70 of the Penal Code, failure to explain to the jury the meaning of the word ‘felony/ used therein, is not 'cause for a new trial, in the absence of an appropriate and timely request so to do.” Pressley v. State, 132 Ga. 64 (3), 65 (63 S. E. 784); Pickens v. State, 132 Ga. 46 (63 S. E. 783) ; Jordan v. State, 16 Ga. App. 393, 400 (85 S. E. 455).
5. The requests to charge, so far as pertinent-and legal, were covered by the charge as given.
6. There was evidence to support the verdict; and the judgment is Affirmed.

Broyles P. J., and Stephens, J., concur.

W. S. Florence, for plaintiff in error.
Doyle Campbell, solicitor-general, contra.